Citation Nr: 1506543	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability prior to January 26, 2012.  

2.  Entitlement to an initial compensable rating for a cervical spine disability prior to January 26, 2012.

3.  Entitlement to an effective date earlier than January 26, 2012 for the grant of service connection for tension headaches.

4.  Entitlement to an effective date earlier than January 26, 2012 for the grant of service connection for right knee instability.

5.  Entitlement to an effective date earlier than January 26, 2012 for the grant of service connection for radiculopathy to the right upper extremity.

6.  Entitlement to an effective date earlier than January 26, 2012 for the grant of service connection for radiculopathy to the right lower extremity.

7.  Entitlement to an effective date earlier than January 26, 2012 for the grant of service connection for radiculopathy to the left lower extremity.


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1988.

This matter arises before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Board granted service connection for cervical spine, lumbar spine, and right knee disabilities.  In December 2011, the RO implemented the Board's decision.  The RO awarded an initial noncompensable rating for the cervical spine disability, an initial 10 percent rating for the lumbar spine disability, and an initial 10 percent rating for the right knee disability, all effective November 21, 2005.  The RO deferred the issue of entitlement to higher evaluations for the aforementioned disabilities pending the results of a VA examination.  

In a March 2012 rating decision, the RO assigned a 40 percent rating for the lumbar spine disability and a 30 percent rating for the cervical spine disability, both effective January 26, 2012.  The RO also, in pertinent part, granted service connection for tension headaches, right knee instability, radiculopathy to the right upper extremity, and radiculopathy to the bilateral lower extremities, all effective January 26, 2012.  

The Veteran appealed the March 2012 decision, requesting an earlier effective date for award of 40 percent for his lumbar spine disability and an earlier effective date for the award of 30 percent for his cervical spine disability.  He argued that these awards should date back to the date of his claim, i.e., November 21, 2005.  The Board has recharacterized these issues as increased rating claims to afford consideration of disability evaluations other than those already assigned.  The Veteran also requested earlier effective dates for the grant of service connection for tension headaches, right knee instability, right upper extremity radiculopathy and bilateral lower extremity radiculopathy.  He argued that these awards should date back to the date his substantive appeal was received, which he argued was an informal claim for these benefits.  


FINDINGS OF FACT

1.  From November 21, 2005 to January 25, 2012, the Veteran's lumbar spine disability was productive of forward flexion limited to 40 degrees.

2.  From November 21, 2005 to January 25, 2012, the Veteran's cervical spine disability was productive of forward flexion limited to 10 degrees.

3.  There is no evidence or correspondence prior to January 26, 2012, which may be construed as an informal claim for entitlement to service connection for tension headaches.

4.  On April 27, 2010, the Veteran filed an informal claim for entitlement to service connection for right knee instability, radiculopathy to the right upper extremity, and radiculopathy to the bilateral lower extremity.


CONCLUSIONS OF LAW

1.  From November 21, 2005 to January 25, 2012, the criteria for an initial 20 percent, but no higher, rating for a lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5237 (2014).

2.  From November 21, 2005 to January 25, 2012, the criteria for an initial 30 percent, but no higher, rating for a cervical spine disability are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5237 (2014).

3.  The criteria for an effective date earlier than January 26, 2012, for the grant of service connection for tension headaches have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).

4.  The criteria for an effective date of April 27, 2010, but no earlier, for the grant of service connection for right knee instability have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).

5.  The criteria for an effective date of April 27, 2010, but no earlier, for the grant of service connection for radiculopathy to the right upper extremity have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).

6.  The criteria for an effective date of April 27, 2010, but no earlier, for the grant of service connection for radiculopathy to the right lower extremity have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).

7.  The criteria for an effective date of April 27, 2010, but no earlier, for the grant of service connection for radiculopathy to the left lower extremity have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II. Legal Criteria

A. Effective Dates 

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Specifically regarding claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2) .

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 C.F.R. § 3.151(a).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 .

B.  Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id.  at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the RO has assigned staged ratings with the lumbar spine disability evaluated as 10 percent disabling prior to January 26, 2012, and 40 percent from that date.  The cervical spine has been evaluated as noncompensable prior to January 26, 2012, and 30 percent from that date.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement. 38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's lumbar and cervical spine disabilities have been evaluated under Diagnostic Codes 5237, for lumbosacral or cervical strain.  38 C.F.R. § 4.71a.  Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Disability ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the General Rating Formula, a 10 percent rating is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is assigned with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, with forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.


II. Analysis

A. Lumbar Spine Evaluation Prior to January 26, 2012 

The RO has assigned a 10 percent rating for the Veteran's lumbar spine disability prior to January 26, 2012, and a 40 percent rating since January 26, 2012.  The Veteran argues that the 40 percent rating should date back to the original date of the claim, November 21, 2005.  For the reasons explained below, the Board finds that a 20 percent, but no higher, rating is warranted from November 21, 2005 to January 25, 2012.  

Private treatment records dating back to January 1999 show the Veteran sought repeated treatments for low back pain.  The Board notes these records do not include range of motion studies.  

A December 2005 private lumbar spine examination indicated no limitation to mobility or neurological deficit.  

The Veteran was afforded a VA lumbar spine examination in July 2009.  There was no kyphotic or lordotic malposition in the sagittal plane.  There was also no atrophy.  Range of motion testing revealed forward flexion limited to 40 degrees with pain, extension to 5 degrees, right seated rotation to 15 degrees with pain, left seated rotation to 20 degrees with pain, and right and left lateral flexion to 15 degrees with pain.  

The Board also notes that as a layperson, the Veteran is competent to provide evidence about what he experiences; for example, he is competent to discuss his back pain, stiffness, and limitation of motion.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In November 2005, he reported that he had had recurring back pain since service, which became worse after a 1999 motor vehicle accident.  A January 1999 radiology report notes board-based intervertebral disc protrusions at the L3-L4, L4-L5, and L5-S1 levels.  X-rays dated in April 2002 also showed moderate degenerative changes to the lumbar spine.  During the July 2009 examination, he reported that his lumbar spine symptoms had been constant for the past two years.  The record generally reflects the Veteran has had consistent complaints of low back pain since the 1999 accident; however, the evidence does not adequately distinguish symptoms related to this accident from his service-connected disability.  Therefore, the Board attributes all his symptoms to his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Based on the foregoing, the Board finds entitlement to a disability evaluation of 20 percent for the low back disability is warranted from November 21, 2005 to January 25, 2012.  In this regard, the evidence demonstrates the Veteran's forward flexion was limited to 40 degrees in July 2009 and, resolving reasonable doubt in his favor, the lay evidence indicates that his symptoms were fairly constant since he filed his original claim in November 2005.  The Board notes that a higher rating is not warranted as there is no evidence of forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

The Board acknowledges the Veteran's statement that the July 2009 VA examiner did not use a goniometer to measure his range of motion; however, the Board is unable to verify this contention and the Veteran has provided no additional evidence to support it.  The Board notes the July 2009 examination was conducted by an orthopedic specialist and VA examinations are presumed competent absent specific evidence to the contrary.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).  Accordingly, the Board finds the July 2009 VA examination report to be highly probative because it was conducted by a trained medical professional.

Affording all reasonable doubt in the Veteran's favor, a 20 percent, but no higher, rating for the lumbar spine disability is granted from November 21, 2005 to January 25, 2012.

As noted above, associated neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  In this case, the RO awarded separate ratings for lumbar radiculopathy of the lower extremities.  The Board notes the Veteran's disagreement with the effective date of this award, which will be discussed below.  


B. Cervical Spine Disability Evaluation Prior to January 26, 2012 

The RO has assigned a noncompensable rating for the Veteran's cervical spine disability prior to January 26, 2012, and 30 percent rating since January 26, 2012.  The Veteran argues that the 30 percent rating should date back to the original date of the claim, November 21, 2005.  The Board agrees.  

In a November 2005 statement, the Veteran reported that he had upper back symptoms since service, which got worse after the 1999 MVA.  He said he did not seek treatment for his cervical spine until 1999.  

Private treatment records indicate the Veteran had no limitations in mobility or neurological deficits at a December 2005 cervical spine examination.  A March 2006 magnetic resonance imaging (MRI) showed disc protrusions at the C3-C4, C5-C5, C5-C6 levels.

During a July 2009 VA examination, the Veteran reported that his cervical spine symptoms had been constant for the past two years.  Forward flexion was limited to 10 degrees; extension to 25 degrees; rotation to 50 degrees, bilaterally, with pain beginning at 30 degrees; and lateral flexion to 15 degrees bilaterally.  It was noted that the Veteran's musculature was actively tensed and the actual range of motion could not be evaluated nor could the examiner perform repetitive motion testing.

Based on a review of the evidence of record, the Board finds entitlement to a disability evaluation of 30 percent for a cervical spine disability is warranted as the evidence demonstrates the Veteran's forward flexion was limited to 10 degrees in July 2009.  Moreover, the Veteran has reported fairly constant cervical spine symptoms since the effective date of the award of service connection.  Therefore, the Board finds that a 30 percent rating is warranted from November 21, 2005 to January 25, 2012.  A higher rating is not warranted because there is no evidence of unfavorable ankylosis of the entire cervical spine during this time period.

Affording all reasonable doubt in the Veteran's favor, a 30 percent, but no higher, rating for the cervical spine disability is granted from November 21, 2005 to January 25, 2012.

As noted above, associated neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  In this case, the RO awarded a separate rating for cervical radiculopathy of the right upper extremity.  The Board notes the Veteran's disagreement with the effective date of this award, which will be discussed below.  

C. Extraschedular Consideration 

In reaching these decisions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected disorders are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The diagnostic codes specifically contemplate limitation of motion and impairment of the spine.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as more movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. at 32, 37 (2011).  

In this case, the Veteran's spine symptomatology is contemplated in the rating criteria used to evaluate each disability.  Moreover, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  

D. Earlier Effective Date Claims

The Veteran contends an effective date earlier than January 26, 2012 is warranted for the award of service-connected for tension headaches, right knee instability, right upper extremity radiculopathy, and bilateral lower extremity radiculopathy.  He argues that his substantive appeal, which was received on April 27, 2010, should be considered an informal claim for these benefits and that each award should date back to April 27, 2010.  

In the substantive appeal received on April 27, 2010, the Veteran requested service connection for shoulder/arm pain (radiculopathy) and dysphagia as secondary to his cervical spine disability, bilateral leg pain as secondary to his lumbar spine disability, and lateral instability as secondary to his right knee disability.  The substantive appeal did not mention tension headaches, and there is no evidence or correspondence prior to January 26, 2012 which may be construed as an informal claim for entitlement to service connection for tension headaches.  Therefore, the Board must deny the Veteran's claim for an effective date earlier than January 26, 2012 for his tension headaches. 

However, the Board finds that the substantive appeal received on April 27, 2010 constitutes an informal claim for entitlement to service connection for right knee instability, right upper extremity radiculopathy, and bilateral lower extremity radiculopathy.  Thus, an effective date of April 27, 2010 for the award of service connection for right knee instability, right upper extremity radiculopathy, and bilateral lower extremity, is granted.  


ORDER

Entitlement to a 20 percent, but no higher, rating for a lumbar spine disability is granted from November 21, 2005 to January 25, 2012, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a 30 percent, and no higher, rating for a cervical spine disability is granted from November 21, 2005 to January 25, 2012, subject to the law and regulations governing the award of monetary benefits.

Entitlement to an effective date earlier than January 26, 2012 for the award of service connection for tension headaches is denied.

Entitlement to an effective date of April 27, 2010, but no earlier, for the award of service connection for right knee instability is granted.

Entitlement to an effective date of April 27, 2010, but no earlier, for the award of service connection for radiculopathy to the right upper extremity is granted.

Entitlement to an effective date of April 27, 2010, but no earlier, for award of service connection for radiculopathy to the right lower extremity is granted.

Entitlement to an effective date of April 27, 2010, but no earlier, for the award of service connection for radiculopathy to the left lower extremity is granted.




____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


